Citation Nr: 1145055	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-14 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for a decubitus ulcer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2009, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Waco RO.  A transcript of this hearing was prepared and associated with the claims file.

In May 2011, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

The record reflects that the Veteran submitted additional evidence to the Board accompanied by a waiver of initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted before it can make a decision in this case.  The Veteran developed a decubitus ulcer during a lengthy hospitalization (from December 2003 to April 2004) at the VA Medical Center in Dallas, Texas.  In December 2003, the Veteran was admitted to the intensive care unit with diabetic ketoacidosis, complicated by methicillin-resistant Staphylococcus aureus (MRSA) pneumonia, possible sepsis, and anuric renal failure.  He was intubated and kept heavily sedated with medication due to acute respiratory failure.  The Veteran developed a large sacral decubitus ulcer that was discovered approximately 22 days after his admittance into the intensive care unit.    

The Veteran alleges that this ulcer developed as a result of improper care at the Dallas VA Medical Center.  He asserts that the guidelines for pressure ulcer prevention and management (as outlined in VA North Texas Health Care System Memorandum Number 118A-04) were not followed.  In particular, the Veteran asserts that he was not placed on an air mattress until his spouse insisted on it more than one week after his hospitalization and that he was not periodically turned while under sedation.  

After reviewing the evidence the Board observes that, if they exist, medical quality-assurance records pertaining to the Veteran's care from December 2003 through April 2004 at the Dallas VA Medical Center would be highly pertinent to his claim.  These records have not yet been requested.  In VAOPGCPREC 1-2011, VA's Office of General Counsel addressed whether such records may be obtained in connection with an appeal.  The opinion noted that quality assurance records may not be disclosed to VA adjudicators, including the Board, but that VA's Office of General Counsel is authorized to review such records to determine if they in fact are of the type protected from disclosure.  The opinion concluded that VA's duty to assist requires that the Board request access to any quality assurance records or documents relevant to a claim, and, if the appropriate Veterans Health Administration officials deny the request, to appeal the determination to VA's General Counsel.  On remand, the RO/AMC should follow the procedures outlined in VAOPGCPREC 1-2011.  

Accordingly, the case is REMANDED for the following action:

1.  Request access to 'focused review' conducted by the Dallas VA Medical Center from the Under Secretary for Health (USH), Veterans Integrated Service Network (VISN) director, or a Veterans Health Administration (VHA) medical facility director.  The letter requesting access to focused review should advise the appropriate official that in accordance with VAOPGCPREC 1-2011, if access is denied, the basis for the denial must be provided and the official must state whether the documents fall into one of the following three categories:

      a.  Protected from disclosure by 38 U.S.C.A. § 5705;

b.  Described and designated in advance of the activity at the facility level as protected in the facility quality assurance plan or other policy document in accordance with 38 C.F.R. § 17.501(b); or

c.  The requested records or documents no longer exist or cannot be found.

The RO must continue attempts to one or all of the specified officials until a response is obtained.  Any response must be in writing and documented in the claims file.

If the official concludes that the records are not protected and access is granted, the RO should request the focused review records and associate any copies with the claims file.  If access is denied because the focused review records are considered privileged and confidential, i.e., they meet the criteria of (a) or (b) above, the RO must appeal the decision to the Office of General Counsel within 60 days of the response under the provision of 38 C.F.R. § 17.506 (2011).

In such case, the RO should request an Office of General Counsel attorney with expertise in information law to review the matter and make a recommendation to the General Counsel or Deputy General Counsel for a final decision as to whether the focused review in question is protected.

Any response must be in writing and documented in the claims file.

If the Office of General Counsel ultimately determines the records are not protected, the RO must request the focused review records and associate any copies with the claims file.

2.  Thereafter, readjudicate the issue.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time must then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


